                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON


                                                  Cause No. 4:21-CV-5040-RMP
JEREMY JOHNSON,

                            Plaintiff,
                                                  PLAINTIFF’S RESPONSE TO
                         -vs-                     DEFENDANT’S MOTION TO DISMISS
                                                  UNDER RULE 12(b)(6)
BERVEN/UPTOWN LLC and BERVEN,
INC., individually

                            Defendants.




         COMES NOW, Plaintiff by and through counsel of record, and files

Plaintiffs Responsive Brief following the filing of the Defendant’s Motion to

Dismiss for failing to state a claim filed on 4/8/21. (DE 6).

                                         BACKGROUND FACTS




Response to Motion to Dismiss    Page | 1                            Enabled Law Group
                                                                     P.O. Box 18953
                                                                     Spokane, WA 99228
                                                                     (206) 445-3961
         On March 16, 2021, Plaintiff filed a Complaint for Declaratory and

Injunctive Relief asserting non compliance with the Americans with Disabilities

Act under 42 U.S.C. § 12181 et. seq. (DE 1). Plaintiff’s Complaint covers

Jurisdiction and Parties, and Count I asserts Defendants own and or operate a

public accommodation that has architectural features that are not compliant with

required accessibility standards as promulgated under the Americans with

Disabilities Act. Paragraph 11 of the Complaint specifically asserts discrimination

under the ADA by failing to remove architectural barriers pertaining to the

Plaintiff’s disability, which requires a wheelchair for mobility. (DE 1:11).

Paragraphs 15(a) through 15(z) list multiple specific allegations of non-compliant

architectural barriers that currently exist, along with the specific citation to the

specific design standard for the allegation. (DE 1:15).

                                     STANDARD OF REVIEW

         A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Such a statement need

not include “detailed factual allegations” but must be sufficient to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint

must contain facts sufficient to “state a claim to relief that is plausible on its face.”
Response to Motion to Dismiss   Page | 2                            Enabled Law Group
                                                                    P.O. Box 18953
                                                                    Spokane, WA 99228
                                                                    (206) 445-3961
Twombly 550 U.S. at 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009).

When considering a motion to dismiss pursuant to Rule 12(b)(6), a court should

construe the complaint in the light most favorable to the plaintiff and accept all

well-pleaded material allegations in the complaint as true. Iqbal, 556 U.S. at 679;

Twombly, 550 U.S. at 555-56.

                                           ARGUMENT

         Title III of the Americans with Disabilities Act (ADA) provides that “[n]o

individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

12182(a). To prevail on an ADA claim, “a plaintiff must show that: (1) he is

disabled within the meaning of the ADA; (2) the defendant is a private entity that

owns, leases, or operates a place of public accommodation; and (3) the plaintiff

was denied public accommodations by the defendant because of his disability.”

Arizona ex rel. Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670

(9th Cir. 2010). Element three is satisfied when there is a violation of applicable

accessibility standards. Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 945

(9th Cir. 2011).



Response to Motion to Dismiss   Page | 3                        Enabled Law Group
                                                                P.O. Box 18953
                                                                Spokane, WA 99228
                                                                (206) 445-3961
         The factual allegations contained in the Complaint contain sufficient

         allegations that satisfy the elements of an ADA claim and the pleading

         requirements under 12(b)(6).

         Defendant inaccurately asserts the Plaintiff must assert “Berven owns,

leases, or operated the parking lot, . .” (DE 6:2). Defendant’s Brief fails to identify

which “Berven” Defendant they are referring to, as each individual Defendant

contains the name “Berven”. Regardless of this oversight, the general rule listed

within 42 U.S.C. § 12182(a) lists a proper defendant of a public accommodation to

be any person who owns, leases, or leases to, or operates a place of public

accommodation. Paragraphs 5 and 6 of the Complaint assert and allege that

Defendant Berven/Uptown LLC is the lessor and/or owner operator of the real

property of the public accommodation; and Berven Inc., is the lessee, operator

and/or owner of the public accommodation. (DE 1: 2-3). These specific allegations

in the complaint asserting each Defendant is either an owner, lessor, lessee, or

operator of a public accommodation is all that is necessary for an ADA claim,

regardless of the part of the facility. See Molski v. M.J. Cable, Inc., 481 F.3d 724,

730 (9th Cir. 2007). As such, Defendant’s argument is baseless and should be

denied.

         Defendant next incorrectly argues, Plaintiff must specifically allege what

elements of the premises have undergone alterations. (DE 6:2). Defendant further
Response to Motion to Dismiss   Page | 4                          Enabled Law Group
                                                                  P.O. Box 18953
                                                                  Spokane, WA 99228
                                                                  (206) 445-3961
cites zero legal citation to support this contention, nor contradict that the facility

has not undergone alteration in this timeframe. Plaintiff adequately asserts in

Paragraph 10 of the Complaint that the subject facility has undergone remodeling,

repairs and/or alterations since January 26, 1990, which is all that is required to

proceed in this case. Paragraph 10 of the Complaint gives the Defendant notice of

what the claim is and the grounds on which it rests. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). As such, this argument must be denied.

         Defendant next asserts Plaintiff did not suffer an injury in fact. To the

contrary, Plaintiff’s assertion of injury is contained in Paragraph 4 of the Complaint

(DE 1) as well as the specific discriminatory barriers listed under Paragraph 15,

satisfying this issue. As such, Defendant’s argument must be denied.

         It is unclear what Argument 3(b) of Defendant’s Motion is alleging.

Defendant argues the matter fails to state a claim based upon “a lack of

redressability” due to the specifics of his disability. Defendant then proceeds to cite

zero case law to support this position, nor its applicability to Rule 12(b)(6).

Plaintiff’s Complaint asserts Plaintiff meets the definition of being disabled under

the ADA; that the premises is a public accommodation; and specifically references

all the architectural barriers that apply to wheelchair access that create the

discriminatory nature of the lawsuit. These are all the elements necessary for such

an ADA discrimination lawsuit. See Molski v. M.J. Cable, Inc., 481 F.3d 724, 730
Response to Motion to Dismiss   Page | 5                          Enabled Law Group
                                                                  P.O. Box 18953
                                                                  Spokane, WA 99228
                                                                  (206) 445-3961
(9th Cir. 2007). As such, Defendant’s argument is misplaced, unsupported and

must be denied.

         Defendant’s Argument 3(c) is the same allegation as Argument 3(b). As

argued above, such argument is misplaced and not a requirement of the elements of

a Complaint for an ADA lawsuit. In addition, Defendant is arguing their Defense to

a suit is somehow applicable to a pleading requirement of the Plaintiff. The

Defendants may argue that particular allegations of the Complaint may not be

applicable to their ownership, however, that issue is not appropriate and is

misplaced regarding a motion to dismiss an entire Complaint under rule 12(b)(6).

As such, Defendant’s Motion must be denied.

         As discussed above, the factual allegations contained in the Complaint

demonstrate that the pleading alleges enough facts to state a claim to relief that is

“plausible.” Twombly 550 U.S. at 570 (2007); Iqbal, 556 U.S. 662, 684 (2009).

Those factual allegations contained in the Complaint, taken along with the specific

identification of architectural non-compliant features for wheelchair access and the

applicable accessibility standards do satisfy the requirement of a short and plain

statement of the case, satisfying the pleading requirements and requiring the Court

deny the Defendant’s Motion.

         Count II of the Complaint asserts a violation of the Washington Law Against

Discrimination. (DE 1:22). That Count incorporates all the factual allegations of
Response to Motion to Dismiss   Page | 6                         Enabled Law Group
                                                                 P.O. Box 18953
                                                                 Spokane, WA 99228
                                                                 (206) 445-3961
the ADA violations previously referenced. Section 49.60.030(1) of the Revised

Code of Washington lists the applicable standards for such a violation of

Washington State Law. Plaintiff’s factual allegations cover the requirements of a

violation of the Washington Law Against Discrimination. As the factual allegations

contain sufficient allegations that satisfy the elements of such a claim, Defendant’s

Motion to dismiss for failing to state a claim under Rule 12(b)(6) must be denied.

                                           CONCLUSION

         Plaintiff’s Complaint fully complies with the pleading requirements of

Federal Rules of Civil Procedure 8(a) and provides Defendant with notice of the

claims and the grounds upon which they rest. Accordingly, for the reasons set forth

herein, Plaintiff respectfully asks that the court deny Defendant’s Motion to

dismiss for failing to state a claim pursuant to Rule 12(b)(b).




DATED this 13 day of April, 2021.

                                             Respectfully submitted,


                                             /s/ Derek Butz
                                              Derek Butz
                                              WSBA # 54240
                                              Enabled Law Group
                                              P.O. Box 18953
                                              Spokane, Washington 99228
                                              Telephone: 206-445-3961
                                              Email: DB@Enabledlawgroup.com
Response to Motion to Dismiss   Page | 7                               Enabled Law Group
                                                                       P.O. Box 18953
                                                                       Spokane, WA 99228
                                                                       (206) 445-3961
